Citation Nr: 0918965	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-04 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for arthritis of the 
feet.

4.  Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The appellant had active duty for training from June 15, 1965 
to December 24, 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2003 and January 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, which denied the above claims.  
The Board remanded the case to the RO in July 2008.


FINDINGS OF FACT

1.  The appellant's current left shoulder disorder, 
degenerative changes consistent with aging, was not manifest 
in service and is unrelated to any incident of service, 
including the left shoulder soft tissue injury which the 
appellant was treated for in July and August 1965.

2.  The appellant had bilateral pes valgo planus before 
service and it did not chronically increase in service.  

3.  The appellant's current foot arthritis was not manifest 
in service and is unrelated to service.  

4.  The appellant did not have active service during a period 
of wartime.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder 
disorder are not met.  38 U.S.C.A. §§ 101, 1110 (West 2002); 
38 C.F.R. § 3.6, 3.303 (2008).

2.  The criteria for service connection for pes planus are 
not met.  38 U.S.C.A. §§ 101, 1110 (West 2002); 
38 C.F.R. § 3.6, 3.303 (2008).

3.  The criteria for service connection for arthritis of the 
feet are not met.  38 U.S.C.A. §§ 101, 1110 (West 2002); 
38 C.F.R. § 3.6, 3.303 (2008).

4.  The criteria for nonservice-connected disability pension 
are not met.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. 
§§ 3.3, 3.6 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

Here, the duty to notify was satisfied through July 2003 
letters to the appellant that addressed all three notice 
elements and were sent prior to the initial AOJ decision in 
this matter.  The letters informed the appellant of the 
evidence required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.

The appellant was not notified of effective dates for ratings 
and degrees of disability as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, any 
deficiencies in VA's duties to notify the appellant 
concerning effective date or degree of disability for the 
claims are harmless, as all benefits have been denied thus 
rendering moot any issues with respect to implementing an 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records, and Social Security Administration records.  
A VA examination was conducted for the left shoulder claim in 
December 2008.  A VA examination is not necessary for the 
pension claim as the appellant does not have the requisite 
service.  A VA examination is not necessary for the claim for 
service connection for arthritis of the feet because the 
evidence does not show an injury or arthritis in service and 
the medical evidence of record is sufficient to decide the 
claim.  A VA examination is not necessary for the claim for 
service connection for pes planus because the medical 
evidence of record is sufficient to decide the claim.  VA has 
satisfied its assistance duties.

Pertinent criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Active military service includes any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101; 
38 C.F.R. § 3.6.  The term "veteran" is defined, in relevant 
part, as "a person who served in the active military, naval, 
or air service . . . ." 38 U.S.C.A. § 101(2); see also 38 
C.F.R. § 3.1(d).  That is to say, when a claim is based on a 
period of active duty for training, there must be evidence 
that the individual concerned died or became disabled during 
the period of active duty for training as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of active duty 
for training would not qualify as "active military, naval, or 
air service" and the claimant would not achieve veteran 
status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-
(24); Mercado-Martinez v. West, 11 Vet. App. 415, at 419 
(1998).

Presumptive periods do not apply to active duty for training.  
See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, consideration of 38 U.S.C.A. § 1111 (presumption 
of soundness), 38 C.F.R. § 3.306 (presumption of aggravation 
of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 
and 3.309 (presumption of service incurrence for certain 
diseases including arthritis) for the period of active duty 
for training is not appropriate.

Left shoulder

The appellant was seen for a crunching sound and slipping of 
the body of the superior area of the left shoulder on July 
26, 1965.  The next day he was placed on casual duty.  On 
July 28, 1965, a left shoulder X-ray was normal.  On July 30, 
he had continued pain on elevation of the left shoulder.  
There was tenderness over the left deltoid on elevation.  The 
impression was of a soft tissue injury then and on August 2, 
1965.  He was given light duty for 3 days and then he was 
returned to regular duty.  On service discharge examination 
in December 1965 and again on annual service examination in 
April 1968, the appellant did not complain of left shoulder 
problems and examination revealed his left shoulder to be 
normal.  

The first indication of left shoulder problems post-service 
is contained in November and December 1995 private medical 
records from J. Finetti, M.D., indicating that the appellant 
then had left scapular muscle strain secondary to computer 
work.  On evaluation by P.J. McGrath, M.D. in January 1997, 
the appellant had a full range of motion of his left arm.  In 
February 1998, the appellant complained of neck and bilateral 
shoulder pain to C.L. Weinstein, M.D.  He had complained of 
right shoulder pain but not of left shoulder problems then 
and on evaluation by B.D. Dillenbeck, RPA/C in December 2002.  
When seen by G. Tokar, M.D. in July 2003, the appellant 
reported having developed left shoulder pain in the last 
couple of months, increasing with certain movements, 
especially abduction.  He was found to have mild 
osteoarthritis of the large joints symmetrically, and the 
assessment was left shoulder pain.  

On VA examination in December 2008, the appellant related 
that while on active duty for training in 1965, he injured 
his left shoulder on the firing range when firing his rifle 
from the prone position.  The appellant felt that his left 
shoulder injury was now significantly worse.  The examiner 
reviewed his claims folder and examined him and rendered a 
medical opinion indicating that the appellant currently had 
only minor degenerative changes in his left shoulder, 
consistent with his age and not with an injury, and that it 
was not at least as likely as not that any of the appellant's 
current left shoulder disability is related to his incident 
in 1965.  The examiner found that the 1965 injury was an 
isolated injury because there was no chronicity of care from 
1965 through 2008 regarding any type of problem or treatment 
for his left shoulder.  If the appellant had had a soft 
tissue injury in 1965 which did not resolve, it would be 
reasonable to expect him to have some supporting medical 
documentation, whereas current X-rays showed only minor 
degenerative changes consistent with his age and not with an 
injury.  The examiner indicated that soft tissue injuries 
normally heal completely.  

Based on the evidence, the Board concludes that service 
connection is not warranted for a left shoulder disorder.  
According to the medical evidence, the appellant's in-service 
left shoulder injury in 1965 healed, and his current minor 
degenerative changes of the left shoulder are not related to 
it and are consistent with his age.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).

Pes planus

The appellant's feet were found to be normal on service 
entrance examination in June 1965.  On July 25, 1965, a 
physical examination for active duty was conducted, and the 
appellant was found to have pes planus.  On July 29, 1965, 
the appellant complained that his feet hurt all of his life 
and reported that he had received no prior medical attention.  
Bilateral pes valgo planus was reported.  He had a lesion 
over the anterior aspect of his ankle dressed.  On August 5, 
1965, his feet were okay.  On service discharge examination 
in December 1965 and on annual service examination in April 
1968, his feet were found to be normal on examination.  In 
April 1968, he reported that his feet were sore when standing 
for a long time.  This was not considered disqualifying.

The evidence shows that the appellant had pes planus before 
service, and that it was not aggravated by service.  The 
appellant's admissions that he had had pes planus symptoms 
all his life at the time of the July 1965 evaluation were 
competent, see Falzone v. Brown, 8 Vet. App. 398 (1995), and 
credible, as they were given in a treatment setting, and the 
examiner diagnosed pes planus at that time.  This is 
sufficient to show pre-service existence of pes planus.  
Therefore, the appellant must show service aggravation of pes 
planus.  The evidence does not show that there was a chronic 
increase in the degree of pes planus disability in or as a 
result of service.  While Dr. Weinstein reported in January 
2001 that the appellant then had marked pes planus, the 
appellant received no treatment after his feet were found to 
be okay in August 1965 and they were normal on service 
discharge examination in December 1965 and on annual 
examination in April 1968, and so there was no aggravation.  
The Board accepts the Veteran's statements from February 2004 
and January 2005 that he was seen for bleeding in or near the 
instep of each foot in service, and that it left him unable 
to walk for almost a week.  However, by his admission, it got 
better.  In light of the above, service connection is not 
warranted for pes planus.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

Arthritis of feet

Service medical records make no reference to arthritis of the 
feet and indicate that the appellant had pes planus.  He had 
a lesion over the anterior aspect of his ankle dressed in 
July 1965.  The appellant's feet were normal on service 
discharge examination in December 1965 and on annual service 
examination in April 1968.  At that time, he reported that 
his feet were sore when standing for a long time.  

On private evaluation by Dr. Weinstein in January 2001, the 
appellant reported right foot pain.  He indicated that he had 
been doing some ballroom dancing on January 1, 2001 and began 
to experience pain in his right arch.  The pain was sudden in 
onset.  After evaluation the impression was possible midfoot 
arthritis.  An X-ray revealed minor degenerative change at 
the 1st metatarsophalangeal joint and spurring of the 
superior talus.  

The appellant's feet were normal on service discharge 
examination in December 1965 and on annual service 
examination in April 1968.  Arthritis was first shown in 
January 2001, which was many years after service.  No medical 
evidence of record relates it to any incident of service 
origin.  The one year presumption rule does not apply, as the 
appellant did not have active military service.  See 
38 C.F.R. §§ 3.6, 3.307; Biggins.  Moreover, arthritis was 
first manifest many years after service.  In light of the 
above, service connection is not warranted.  

Pension

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service.  38 
U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3, 3.314(b) 
(2008).

A veteran meets the service requirements of that section if 
he or she served in active military, naval or air service 
under one of the following conditions: (1) for ninety days or 
more during a period of war; (2) during a period of war and 
was discharged or released from service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. 
§ 3.3(a)(3) (2008).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a) (2008).

As noted in the Introduction, the appellant served on active 
duty for training from June 15 to December 24, 1965.  That 
period of service can not be recognized as active duty as it 
was active duty for training and a service-connected 
disability did not result from it.  To date, the appellant is 
not classified as a Veteran.  As his service does not fulfill 
the requisite requirement for pension benefits of service 
during a period of war, he is not qualified for 
nonservice-connected pension benefits.  As such, the appeal 
is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law, and not the evidence, is 
dispositive of a claim, such claim should be denied because 
of the absence of legal merit or the lack of entitlement 
under the law).

The Veteran claimed in January 2005 that active duty for 
training is active duty.  However, by statute and regulation, 
they are not the same and different results can occur as a 
consequence.  38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. 
West, 11 Vet. App. at 419.  The preponderance of the evidence 
is against the claims and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a left shoulder disorder is denied.

Service connection for pes planus is denied.

Service connection for arthritis of the feet is denied.

Nonservice-connected disability pension is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


